Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
Response to Amendment
2.	Claims 1, 8, 15 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendment.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison et al (2019/0313054)

Regarding claim 1 Harrison et al (2019/0313054) teaches A computer-implemented method (abstract: method; fig 8; 5: intelligent communication device) comprising: 
identifying, by a computing device, a plurality of sources (5: smart audio component may be able to distinguish between two or more sound sources; 15-17); 
assigning one or more feature values of a plurality of features to a first source of the plurality of sources, wherein each of the one or more feature values assigned to the first source is assigned from a predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the first source (17: A, B,…C are the features associated with the sound source and x, y, z are weights that may be assigned to each respective feature; 24: engagement metric; sound sources; features; weights); 
assigning one or more feature values of the plurality of features to a second source of the plurality of sources, wherein each of the one or more feature values assigned to the second source is assigned from the predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the second source (17; 24); 
determining a first score for the first source and a second score for the second source based upon, at least in part, the one or more feature values assigned to the first source and the second source from the predetermined set of values (17; 24 – engagement metric); and
selecting one of the first source and the second source for spatial processing based upon, at least in part, the first score for the first source and the second score for the second source (5: smart audio component may be able to distinguish between two or more sound sources and intelligently select which sound sources to amplify over the other sound sources; 17; 24; 29 beamforming).


Regarding claim 4 Harrison teaches The computer-implemented method of claim 1 wherein the at least one feature type of the plurality of features includes source mobility (15: movement)

Regarding claim 5 Harrison teaches the computer-implemented method of claim 1 wherein the at least one feature type of the plurality of features includes one of source energy and source activity (20 features…amount of time a person has been present in the environment; amount of words person has spoken).

17; 24 – weights for features)

Regarding claim 7 Harrison teaches The computer-implemented method of claim 1 wherein identifying the plurality of sources includes at least one of multisource localization and video (16 first sound source at a first location…and a second sound source at a second location; 20 location of sound source….video)

Regarding claim 8 Harrison teaches A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: 
identifying a plurality of sources; 
assigning one or more feature values of a plurality of features to a first source of the plurality of sources, wherein each of the one or more feature values assigned to the first source is assigned from a predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the first source; 
assigning one or more feature values of the plurality of features to a second source of the plurality of sources, wherein each of the one or more feature values assigned to the second source is assigned from the predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the second source; Appl. No.: 16/213,194Page 4 of 11 Response Dated: 09 December 2020 Reply to Subject Action of: 11 September 2020 Reply to Advisory Action of: 18 November 2020 Attorney Docket No.: 119482.00233/18-0062-US-ORG 
determining a first score for the first source and a second score for the second source based upon, at least in part, the one or more feature values assigned to the first source and the second source from the predetermined set of values; and 
selecting one of the first source and the second source for spatial processing based upon, at least in part, the first score for the first source and the second score for the second source.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.  

Claim 11 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 12 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 13 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Regarding claim 15 Harrison teaches A computing system including one or more processors and one or more memories configured to perform operations comprising: 
identifying a plurality of sources; 
each of the one or more feature values assigned to the first source is assigned from a predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the first source; 
assigning one or more feature values of the plurality of features to a second source of the plurality of sources, wherein each of the one or more feature values assigned to the second source is assigned from the predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the second source; 
determining a first score for the first source and a second score for the second source based upon, at least in part, the one or more feature values assigned to the first source and the second source from the predetermined set of values; and 
selecting one of the first source and the second source for spatial processing based upon, at least in part, the first score for the first source and the second score for the second source.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.  

Claim 18 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claims 6/7 and is rejected for similar rationale and reasoning.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Kovvali et al (2019/0096429).

Regarding claim 2 Harrison does not specifically teach where Kovvali teaches The computer-implemented method of claim 1 wherein the at least one feature type of the plurality of features includes source persistency of activity (30; 32; 36 persistent interference source).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate persistency of activity as a feature (of Harrison) for an improved system to allow for additional determination of a source and its importance.

Regarding claim 3 Harrison does not specifically teach where Kovvali teaches The computer-implemented method of claim 1 wherein the at least one feature type of the plurality of features includes one of source starting and stopping activity (30: continuously).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the starting and stopping activity as a feature (of Harrison) for an improved system to allow for additional determination of a source and its importance.

Claim 9 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 10 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.

Claim 16 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657